NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 05a0515n.06
                             Filed: June 17, 2005

                                           No. 03-2458

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


JOHN H. WALTON,                                  )
                                                 )
       Plaintiff-Appellant,                      )
                                                 )
v.                                               )    ON APPEAL FROM THE UNITED
                                                 )    STATES DISTRICT COURT FOR THE
BARBARA BOUCHARD, KEN GEARIN, D.                 )    WESTERN DISTRICT OF MICHIGAN
BERGH, CATHERINE BAUMAN, and                     )
DENISE GERTH,                                    )
                                                 )
       Defendants-Appellees.                     )


       Before: GIBBONS and SUTTON, Circuit Judges; EDGAR, District Judge.*


       SUTTON, Circuit Judge. John Walton, an inmate at the Alger Maximum Correctional

Facility in Munising, Michigan, filed this § 1983 action claiming racial discrimination by several

prison employees. The district court granted the employees’ motions to dismiss on procedural, not

substantive, grounds, determining that Walton did not exhaust his administrative remedies as to each

defendant named in the suit in accordance with 42 U.S.C. § 1997e(a). On the basis of § 1997e(a)

and this court’s recent decision in Jones Bey v. Johnson, 407 F.3d 801(6th Cir. 2005), we affirm.




       *
         The Honorable Robert Allan Edgar, Chief United States District Court Judge for the Eastern
District of Tennessee, sitting by designation.
No. 03-2458
Walton v. Bouchard

                                                  I.

       On July 17, 2001, the prison punished Walton for assaulting a prison officer by giving him

a sanction referred to as an “upper slot restriction” for an indefinite period of time. Nearly a year

later, in early April 2002, Walton, an African American, filed a prison grievance charging Assistant

Deputy Warden (ADW) Ron Bobo with racial discrimination for giving him the indefinite upper slot

restriction. Walton claims that while white prisoners were given definite upper slot restrictions (30

or 60 days at most) for similar assaults, he was given an indefinite restriction. In support of his

claim, he identified a white prisoner who had received a definite upper slot restriction for a similar

infraction. In Step I of the prison’s grievance process, he charged only Bobo with responsibility for

the incident. The prison responded to his grievance by stating that ADW Ken Gearin had placed

Walton on an indefinite upper slot restriction and that racial discrimination had nothing to do with

Gearin’s decision. Such restrictions, the prison explained, are imposed individually and one

prisoner’s restriction does not affect the discipline that another prisoner receives.

       Walton appealed his claim to Step II of the grievance process, restating his allegations from

Step I and claiming racial discrimination on the part of “corrupt administration[] heads, warden, et[]

al[.]” Prisoner Grievance Appeal Form at Step II (contained in Walton Reply Br. at 14). The prison

responded that Walton had failed to present any new evidence at Step II and that its Step I response

adequately addressed Walton’s allegations.

       Walton appealed to Step III of the grievance process, the final level of appeal. In addition

to restating his earlier allegations, he identified an additional white prisoner who was given a

definite upper slot restriction for misconduct that allegedly paralleled Walton’s misconduct. The

                                                -2-
No. 03-2458
Walton v. Bouchard

prison denied the Step III appeal, stating that the responses in Steps I and II adequately addressed

Walton’s concerns.

       Having obtained no relief in the grievance process, Walton filed this action under § 1983 and

the Fourteenth Amendment against Warden Barbara Bouchard, ADW Gearin, ADW Bergh, prison

employee Cathy Bauman, case manager Denise Gerth and ADW Bobo. In his request for relief, he

asked the court to order the defendants to remove the upper slot restriction and to order each of the

defendants to pay him up to $750,000 in compensatory and punitive damages.

       At the time Walton filed this complaint, several district courts within this circuit had reached

different conclusions about whether the Prison Litigation Reform Act (PLRA), see 42 U.S.C.

§ 1997e(a), required the dismissal of a prisoner’s complaint if it contained both exhausted and

unexhausted claims. The district court in this case sided with the total-exhaustion school of thought

and dismissed Walton’s complaint without prejudice for his failure to exhaust administrative

remedies against each named defendant. Guided by our recent decision in Jones Bey, we now follow

the same path and affirm.

                                                 II.

       We give fresh review to a district court’s dismissal of an action for failure to exhaust

administrative remedies. Curry v. Scott, 249 F.3d 493, 503 (6th Cir. 2001). Exhaustion of

administrative remedies is mandatory, we have said, “even if proceeding through the administrative

system would be futile,” Jones Bey, 407 F.3d at 805 (quotations and citation omitted), and even if

the defendant does not raise the defense, see Burton v. Jones, 321 F.3d 569, 574–75 (6th Cir. 2003)

(noting that a district court should “enforce the exhaustion requirement sua sponte, if not raised by

                                                -3-
No. 03-2458
Walton v. Bouchard

the defendants”).    The inmate bears the burden of establishing that he has exhausted his

administrative remedies. Brown v. Toombs, 139 F.3d 1102, 1104 (6th Cir. 1998).

       Under the PLRA, “[n]o action shall be brought with respect to prison conditions under [42

U.S.C. § 1983], or any other Federal law, by a prisoner confined in any jail, prison, or other

correctional facility until such administrative remedies as are available are exhausted.” 42 U.S.C.

§ 1997e(a) (emphasis added). In view of the exhaustion provision’s reference to “action” and the

PLRA’s other reference to “claim,” 42 U.S.C. § 1997e(c)(2), another panel of this court recently

interpreted § 1997e(a) to “require[] a complete dismissal of a prisoner’s complaint when that

prisoner alleges both exhausted and unexhausted claims.” Jones Bey, 407 F.3d at 805.

       We also have previously held that a prisoner must “file a grievance against the person he

ultimately seeks to sue.” Curry, 249 F.3d at 505. Such a requirement is consistent with the aims

of the PLRA as it gives the prison administrative system “a chance to deal with claims against prison

personnel before those complaints reach federal court.” Id. And not only must the prisoner file a

grievance with regard to each defendant, he “must administratively exhaust his . . . claim as to each

defendant associated with the claim.” Burton, 321 F.3d at 574. In order to exhaust “a claim against

a particular defendant, a prisoner must have alleged mistreatment or misconduct on the part of the

defendant at Step I of the [Michigan Department of Corrections] grievance process.” Id. at 575. See

id. at 574 (“By negative implication, we understand these [Michigan] policies to preclude

administrative exhaustion of a claim against a prison official if the first allegation of mistreatment

or misconduct on the part of that official is made at Step II or Step III of the grievance process.”).




                                                -4-
No. 03-2458
Walton v. Bouchard

       Walton has not satisfied these requirements. He named only ADW Bobo in Step I of his

grievance process, and under our precedent that is the only claim that we may consider exhausted.

See id.; see also Curry, 249 F.3d at 505. His claims as to all other defendants remain unexhausted

and accordingly the district court properly dismissed the entire complaint under Jones Bey’s total-

exhaustion requirement.

       In his pro se brief on appeal, Walton argues that by mentioning “corrupt administration[]

heads, warden, et[] al[.]” during the grievance process, he gave any unnamed party notice of the

allegations because the prison at that point could have determined which prison employees were

involved in the incident. But Walton’s reference to “corrupt administration[] heads, warden, et[]

al[.]” came at Step II of the process, not Step I—the step at which a prisoner generally must name

each defendant. Burton, 321 F.3d at 575. And in response to his Step I grievance, the prison gave

Walton all of the information that he needed to comply with this requirement. Far from leaving

Walton in the dark as to which prison officials were responsible for his alleged mistreatment, the

prison told him that ADW Gearin gave him the upper slot restriction. At that point, Walton was

armed with all of the information that he needed to file a Step I grievance against ADW

Gearin—and a federal complaint against Gearin once the claim had been exhausted—but he simply

chose not to follow this route.      Even if we took the view, moreover, that the prison’s

acknowledgment that ADW Gearin was responsible for Walton’s upper slot restriction establishes

that Walton adequately exhausted his claim against Gearin, it would not establish that Walton

exhausted his claims against the other defendants by identifying them by name or position in Step

I of the grievance process.

                                               -5-
No. 03-2458
Walton v. Bouchard

                                              III.

       For these reasons, we affirm the district court’s dismissal of Walton’s complaint without

prejudice.




                                             -6-